PER CURIAM.
Appellant Steven Schilter appeals his revocation of probation and sentence entered following his entry of an admission to a violation of probation. Appellant contends that he is entitled to additional credit for time served. However, that issue was not raised by a proper motion to correct sentencing error under Florida Rule of Criminal Procedure 3.800(b). We affirm the judgment and sentence without prejudice for appellant to pursue his pending (but prematurely filed) pro se motion under Florida Rule of Criminal Procedure 3.800(a) wherein he seeks additional credit for time served. See Archambault v. State, 781 So.2d 1194 (Fla. 5th DCA 2001).
Affirmed.